IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           March 6, 2008

                                     No. 07-20650                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ROBERT M DAVIDSON; VANESSA E KOMAR

                                                  Plaintiffs-Appellants
v.

JAY GROSSMAN; EUDICE GROSSMAN; GAYLE F PETRILLO; CHARLES
OTT; JOANNE C WRAY; KENT J THIRY; JOSEPH C MELLO; MICHAEL J
MEEHAN; BRUCE R HEURLIN; ANTHONY P TARTAGLIA; DVA RENAL
HEALTHCARE, INC; ALBANY MEDICAL COLLEGE; VIVRA HOLDINGS,
INC; GAMBRO HEALTHCARE, INC; DAVITA, INC; SEPRACOR, INC

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:07-CV-471


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       AFFIRMED; all pending motions or requests by appellants are denied.
See Fifth Circuit Local Rule 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.